Citation Nr: 9921588
Decision Date: 11/10/99	Archive Date: 02/08/00

DOCKET NO. 99-06 662               DATE 

ORDER

The following corrections are made in a decision issued by the
Board in this case on July 30, 1999:

On line 6, page 11, "period from October 27, 1994 to March 27,
1999" is corrected to read "period from October 27, 1994, to March
12, 1999."

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals





Citation Nr: 9921588  
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  99-06 662 )     DATE
     )
     )


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to November 
1967.

In an October 1995 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not been 
presented to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  The Board also declined to 
reopen a claim for service connection for a chronic skin disorder 
and denied service connection for a chronic sinus disorder.  The 
veteran filed a Motion for Reconsideration with the Board dated 
in January 1996.  In April 1996, the veteran's service 
representative filed an informal hearing presentation in support 
of the veteran's motion.  In a May 1996 letter to the veteran, 
the Board denied the veteran's Motion for Reconsideration.  The 
veteran subsequently appealed the Board's October 1995 decision 
to the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In March 1997, the Court 
issued an order granting a joint motion to remand the appeal.  
The Court vacated the Board's October 1995 decision as to the 
issue of entitlement to service connection for PTSD and remanded 
the matter to the Board.  The appeal as to the remaining issues 
was dismissed.

In a January 1998 decision, the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claim of entitlement to service connection for PTSD and remanded 
the case to the Regional Office (RO) for a Department of Veterans 
Affairs (VA) examination and further development.  In a March 
1999 rating decision, the RO granted service connection for PTSD, 
evaluated as 50 percent disabling, effective October 27, 1994.

In a July 1999 letter to the Board, the veteran's attorney 
reported that the veteran had instructed her to file a notice of 
disagreement with the 50 percent evaluation and the October 27, 
1994 effective date awarded in the March 1999 rating decision.  



FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO determined that 
new and material evidence had not been presented to reopen the 
claim for service connection for PTSD.  The veteran filed a 
notice of disagreement with the decision in January 1992.

2.  In an October 27, 1995 decision, the Board agreed that new 
and material evidence had not been presented to reopen the claim 
for service connection for PTSD.

3.  The veteran subsequently retained a private attorney to 
provide legal services with respect to his claims; the attorney 
was retained on October 23, 1996 and filed an entry of appearance 
in November 1996.  

4.  Pursuant to a written agreement signed by the veteran in 
April 1997, the attorney agreed to provide legal services on a 
contingency basis of 20 percent of past-due benefits awarded, to 
be paid by VA directly to the attorney, based upon the favorable 
resolution of the veteran's claim.

5.  The attorney provided legal services with respect to the 
veteran's request to reopen his claim for service connection for 
PTSD, which had been denied by the Board in its October 1995 
decision.

6.  In a March 1999 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling, effective 
October 27, 1994.  The award resulted in past-due benefits 
payable to the veteran.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before VA and the 
Board have been met with respect to the reopened claim for 
service connection for PTSD.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (1998).

2.  An attorney fee amounting to 20 percent of past due benefits 
is payable from past due benefits for the period of October 27, 
1994 to March 12, 1999, resulting from the grant of service 
connection for PTSD and an assignment of a 50 percent evaluation 
from November 1, 1994.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that, in a September 1990 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  In a September 1991 rating 
decision, the RO declined to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The veteran filed a 
notice of disagreement with the decision in January 1992.  In an 
October 27, 1995 decision, the Board determined that new and 
material evidence had not been presented to reopen the veteran's 
claim for service connection for PTSD.

In a January 1996 letter, the veteran requested that the Board's 
decision be reconsidered, based on new evidence that he had 
submitted.  In a May 1996 letter to the veteran, the Board denied 
the motion for reconsideration.

Subsequently, the veteran retained a private attorney and a 
Notice of Appearance was filed with the Court in November 1996.  
On November 15, 1996, the General Counsel of VA received a copy 
of the entry of appearance, along with a letter from the 
attorney.  The entry of appearance referenced the veteran's 
claims file number. 

In February 1997, the veteran's attorney and the General Counsel 
of VA filed a Joint Motion For Remand And To Stay Further 
Proceedings.  The parties requested the Court to issue an order 
vacating only that portion of the Board's October 1995 decision 
concerning the issue of entitlement to service connection for 
PTSD based on new and material evidence, and remand that issue to 
the Board for further development.  

On March 4, 1997, the Court issued an order granting the joint 
motion for remand.  The Court vacated that part of the October 
1995 Board decision which determined new and material evidence 
had not been presented to reopen a claim for service connection 
for PTSD and remanded the matter to the Board.  The appeal as to 
the remaining issues was dismissed.  

The Board received a copy of the fee agreement between the 
veteran and his attorney on May 13, 1997, along with a letter 
from the attorney.  The letter referenced the veteran's claims 
file number.  Pursuant to the written agreement signed by the 
veteran in April 1997 and by the attorney in May 1997, the 
attorney agreed to provide legal services on a contingency basis 
of 20 percent of past-due benefits awarded, to be paid by VA 
directly to the attorney, based upon the favorable resolution of 
the veteran's claim. The attorney also forwarded a copy of the 
letter and fee agreement to the RO.  

In a January 1998 decision, the Board remanded the case to the RO 
for a VA examination and additional development.  

In October 1998, the veteran's attorney submitted additional 
evidence and argument in response to a June 1998 Statement of the 
Case and a July 1998 Supplemental Statement of the Case issued by 
the RO which continued the denial of the veteran's claim for 
service connection for PTSD.

In a March 1999 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling, effective 
October 27, 1994.

In an April 1999 letter, the RO informed the veteran that he was 
entitled to the payment of benefits from November 1, 1994.  It 
was noted that his past-due benefits had been calculated as 
$29,125.00.  It was also noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as $5839.00, 
had been withheld pending a determination by the Board of 
eligibility for the payment of attorney fees from such past-due 
benefits.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into agreements 
with attorneys to represent them in proceedings before VA, as 
long as the fee charged is neither "unreasonable" nor 
"excessive."  A fee may be charged to a claimant if all of the 
following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of the 
Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with respect 
to the issue, or issues, involved must have 
been received by the agency of original 
jurisdiction (the RO) on or after November 
18, 1988.  V.J.R.A. Section 403, 102 Stat. 
at 4122; 38 C.F.R. § 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the date 
that the decision by the Board with respect 
to the issue, or issues, involved was 
promulgated.  (This condition will be 
considered to have been met with respect to 
all successor attorneys at law or agents 
acting in the continuous prosecution of the 
same matter if a predecessor was retained 
within the required time period.)  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General Counsel 
cited analysis of the legislative history of the VJRA contained 
in the Court decision in In the Matter of the Fee Agreement of 
Smith, 1 Vet. App. 492, 508-509 (1991), which highlighted the 
fact that Congress only envisioned paid attorney representation 
after the Board first entered a final decision on a claim.  The 
General Counsel concluded that an attorney may not receive or 
solicit a fee in connection with representation of a claimant 
before the Department on a benefits issue until after the Board 
first issues a final decision on that claim.  Furthermore, a 
remand decision is not a "final" decision of the Board.  VA Op. 
G.C. Prec. No. 18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. 
§ 20.1100(b) (1998).

Analysis

In this matter, the Board's October 27, 1995 "final decision" 
addressed the issue of whether new and material evidence had been 
presented to reopen the claim for service connection for PTSD.  
The notice of disagreement that preceded the Board's decision was 
received by the RO after November 18, 1988.  

In regards to the issue of whether the veteran's attorney was 
retained not later than one year following the date of the 
Board's promulgation of the underlying decision, the Board notes 
the attorney has submitted a lengthy argument to support a 
finding that she was retained not later than one year following 
the October 27, 1995 Board decision.  The attorney argues, in 
pertinent part, that the veteran contacted her on October 23, 
1996 to request her services in representing him in his appeal to 
the Court.  The attorney states that she verbally agreed to 
represent the veteran, at no charge to him, pending her review of 
the October 1995 Board decision.  It was further agreed that if 
the attorney determined there were valid issues for appeal, she 
would prepare a written agreement for representation.  After 
reviewing the Board decision, the attorney prepared a written 
representation agreement and forwarded it to the veteran.  The 
attorney further states that she received the written agreement 
signed by the veteran on November 9, 1996 and entered her 
appearance as the veteran's attorney.  Following a review all 
relevant documents, the Board concludes that the attorney was 
retained by the veteran not later than one year following the 
date of the Board's promulgation of the underlying decision.  The 
Board finds the attorney's statements to be credible and notes 
that there is no evidence to support finding to the contrary.  

Subsequently, services were rendered by the attorney before the 
Court, VA, and the Board.  The attorney's legal services preceded 
the effectuating rating decision.  Therefore, the criteria under 
which attorney fees may be charged have been met.  

The Board now turns to the question of whether the attorney may 
be paid a fee directly by VA from past-due benefits awarded the 
veteran.  In that regard, the following criteria must be met:  
(1) The total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of past-due benefits awarded; (2) the 
amount of the fee is contingent on whether or not the claim is 
resolved in a manner favorable to the claimant or appellant; (3) 
the award of past-due benefits results in a cash payment to a 
claimant or an appellant from which the fee may be deducted; and 
(4) the claimant or appellant and an attorney have entered into a 
fee agreement providing that payment for the services of the 
attorney will be made directly to the attorney by VA out of any 
past-due benefits awarded as a result of his successful appeal to 
the Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such benefits 
by the Board or an appellate court.  38 U.S.C.A. § 5904(d); 38 
C.F.R. § 20.609(h).

The contingency fee agreement was signed on April 20, 1997 by the 
veteran, and on May 5, 1997 by the attorney.  By definition, the 
payment of the fee was contingent on whether or not the claim was 
resolved successfully.  The agreement provided that the 
attorney's services were to be rendered on a contingent basis of 
20 percent of past-due benefits awarded.  A fee that does not 
exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may be 
deducted has been met, since the March 1999 rating decision 
established the grant of service connection for PTSD, evaluated 
as 510 percent disabling from October 27, 1994.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that the 
fee agreement include an applicable VA file number and be filed 
with the Board and the RO within 30 days of its execution.  A 
review of the record discloses that the contingency fee agreement 
did contain the veteran's VA file number, and that a copy of that 
agreement was furnished to and received by the Board within 30 
days.  The record further reflects that a copy of that agreement 
was furnished to and received by the RO within 30 days.  Based 
upon these facts, the Board finds that the attorney was in 
compliance with the provisions of 38 C.F.R. § 20.609(g) and (h). 

Consequently, the Board must determine whether the fee agreement 
provided for the payment of the services of the attorney directly 
to that attorney by VA.  As noted above, stated plainly within 
the context of the attorney fee agreement is a proviso that any 
contingent fees are to be paid by VA directly to the attorney 
from any past due benefits awarded on the basis of the veteran's 
claim.  Thus, the Board concludes that the fee agreement provided 
for a total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the claim, 
in compliance with the provisions of 38 U.S.C.A. § 5904(d) and 38 
C.F.R. § 20.609(h).  The attorney's expenses may be paid out of 
past-due benefits, pursuant to 38 C.F.R. § 20.610(b) (1998).  The 
contingency fee agreement did not violate this regulatory 
provision.

Based upon the March 1999 RO decision, the effective date of the 
grant of compensable evaluations for PTSD is October 27, 1994.  
In light of this, the inclusive dates for the purpose of 
entitlement to attorney fees based on the veteran's receipt of a 
compensable evaluation for PTSD are October 27, 1994 to March 12, 
1999 (the date of the rating decision granting the benefit).  

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the Introduction section above.  
Notably, it appears that the veteran plans to file, or has 
already filed, a notice of disagreement with a portion of the 
March 1999 rating decision.  The Board is also aware that the 
veteran has retained or seeks to retain the same attorney.  Since 
the veteran could potentially be awarded additional past-due 
benefits in the future, the Board is compelled to clarify that 
the impact of this decision is limited exclusively to eligibility 
for attorney fees for the past-due benefits awarded prior to this 
decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorneys fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.  




ORDER

Eligibility for the direct payment by VA of the attorney fees is 
established.  The attorney should be paid 20 percent of past-due 
benefits resulting from the grant of service connection for PTSD 
and assignment of compensable evaluations for the period from 
October 27, 1994 to March 27, 1999.



           
     John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


